ACCEPTED
                                                                                       14-14-00981-cv
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 6/9/2015 12:00:34 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                      IN THE COURT OF APPEALS
          FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                             AT HOUSTON                   FILED IN
                                                    14th COURT OF APPEALS
        ______________________________________________________
                                                       HOUSTON, TEXAS
                                                             6/9/2015 12:00:34 PM
                          No. 14-14-00981-CV        CHRISTOPHER A. PRINE
                                                           Clerk
       _______________________________________________________

  DAVID RAFFERTY, STEVE GANN, KATHY HILTON, IRENE GARCIA,
              STEVE STUCKEY and APRIL BROWN
                         Appellants,

                                         v.

          THE LANDING COUNSEL OF CO-OWNERS, ET AL.
                             Appellees.
__________________________________________________________________

   On Appeal from the 127th Judicial District Court of Harris County, Texas
                   Trial Court Cause No. 2010-56653-B
__________________________________________________________________


           THIRD AGREED MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE JUDGE OF THIS COURT:

      COME NOW, April Brown, David Rafferty, Steve Gann, Kathy Hilton,

Irene Garcia and Steve Stuckey (hereinafter “Appellants”) in the above-referenced

matter and file this Second Agreed Motion for Extension of Time to File

Appellants’ Brief and, as such, will show as follows:

      1.    Appellants’ Brief was originally due to be filed with this Court on

April 13, 2015. This Court granted an extension, making the Brief due on May 13,



                                         1
2015 and another extension making it due on June 12, 2015. Appellants seek an

additional 30 day extension, making Appellants’ Brief due on July 13, 2015.

      2.     The undersigned is lead counsel in a matter that is going before the

Planning Commission in San Antonio on June 10, 2015. Additionally, Counsel has

a trial scheduled for the docket beginning June 15, 2015 in Harris County District

Court. The case is third on the docket, so it is likely to get reached. As such,

Counsel has spent this week preparing for trial. As a result of this, Counsel has

been unable to give significant attention to this matter. Accordingly, due to these

matters and other pending trial court matters that require immediate attention of

counsel, Appellants request a thirty day extension of its June 12 Brief deadline.

      3.     Appellants do not seek this extension merely for the sake of seeking a

delay in the proceedings. To the contrary, Appellants are simply asking for some

additional time to so that counsel has sufficient time to research, draft and file their

Brief. The undersigned has conferred with counsel for Appellees in this matter and

she has indicated that they are unopposed to this Motion.

                                         PRAYER

      Appellants respectfully request that the Court grant their Unopposed Motion

for Extension of Time to File Appellants’ Brief and extend the June 13 deadline by

thirty (30) days.




                                           2
                                      Respectfully Submitted,

                                      Andy Taylor & Associates, P.C.

                                      BY: /s/Andy Taylor
                                            Andy Taylor
                                            State Bar No. 19727600
                                            2668 Highway 36 S, #288
                                            Brenham, Texas 77833
                                            713-222-1817 (telephone)
                                            713-222-1855 (facsimile)



                         CERTIFICATE OF SERVICE

       I certify that on June 9, 2015, I conferred with Shelley White, counsel for
Appellees, in this matter and he indicated that he is unopposed to the relief sought
in this motion.

                                                   /s/ Amanda Peterson
                                                   Amanda Peterson




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
served via electronic service to the following counsel of record on June 9, 2015.

Shelley White, Henry Platts, Jr., Howard Close, 713-572-4320
Tod Phillips, Patrick McAndrew


                                                          /s/ Andy Taylor
                                                          Andy Taylor

                                         3